                                          Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 1 of 15




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SCOTT GUNDERSON, DANIEL                            Case No. 5:19-cv-08017-BLF
                                         PATTERSON, BEN LENAIL, BRENDAN
                                   8     KAYES, JAMES BUSTAMANTE,
                                         OCTAVI SEMONIN and ANNETT SUESS,                   ORDER GRANTING MOTION TO
                                   9     on behalf of themselves and on behalf of all       CERTIFY CLASS, APPOINT CLASS
                                         other persons similarly situated,                  REPRESENTATIVES, AND APPOINT
                                  10                                                        LEAD COUNSEL
                                                        Plaintiffs,
                                  11                                                        Re: ECF 55
                                                 v.
                                  12
Northern District of California
 United States District Court




                                         ALTA DEVICES, INC.,
                                  13
                                                        Defendants.
                                  14
                                              In this putative class action, Plaintiffs Scott Gunderson, Daniel Patterson, Ben Lenail,
                                  15

                                  16   Brendan Kayes, James Bustamante, Octavi Semonin, and Annett Suess (collectively, “Plaintiffs”)

                                  17   seek to recover 60 days’ wages and benefits from Alta Devices, Inc. (“Defendant”) in connection
                                  18   with Defendant’s alleged violations of federal and state law. See Mot. for Class Cert. 10 (“Mot.”),
                                  19
                                       ECF 55-1. Plaintiffs allege Defendant violated the Worker Adjustment and Retraining Notification
                                  20
                                       Act (“Federal WARN Act”), 29 U.S.C. § 2101, et seq., and California Labor Code §§ 1400-1408
                                  21
                                       (“California WARN Act”; together with the Federal WARN Act, the “WARN Acts”) when
                                  22

                                  23   Defendant terminated Plaintiffs’ employment, and the employment of the proposed Class, without

                                  24   providing the 60 days’ notice the WARN Acts require. See Am. Compl., ECF 47.

                                  25          Before the Court is Plaintiffs’ unopposed Motion for Class Certification. Pursuant to
                                  26   Federal Rule of Civil Procedure 23(b)(3), Plaintiffs seek to certify a single class: Defendant’s
                                  27
                                       former employees who reported to a certain facility and were laid off, furloughed, and/or
                                  28
                                          Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 2 of 15




                                       terminated when that facility closed. See Mot 2. Plaintiffs also seek their appointment as
                                   1

                                   2   representatives of the proposed Class and the appointment of Lankenau & Miller, LLP, The

                                   3   Gardner Firm, P.C., and Cotchett, Pitre & McCarthy, LLP as counsel for the Class. Id. Defendant

                                   4   did not file an opposition to Plaintiffs’ motion, which Plaintiffs noted in their Reply brief. See
                                   5
                                       Reply, ECF 56. Pursuant to Civil Local Rule 7-1(b), the Court finds that Defendant’s Motion is
                                   6
                                       appropriate for determination without oral argument, and the June 24, 2021 hearing is
                                   7
                                       VACATED. For the reasons below, the motion is GRANTED.
                                   8
                                         I.    BACKGROUND
                                   9

                                  10          Defendant operated a facility at 545 Oakmead Parkway, Sunnyvale, CA (the “Facility”)

                                  11   until the Facility was closed on or about October 21, 2019. Answer ¶ 5, ECF 48. Defendant
                                  12   employed Plaintiffs and members of the proposed Class (as defined infra, Section III) at that
Northern District of California
 United States District Court




                                  13
                                       Facility until it closed. Id. Plaintiffs claim Defendant unlawfully terminated them (and the
                                  14
                                       proposed Class) because these terminations occurred without cause or the 60 days’ advance
                                  15
                                       written notice required by the WARN Acts. See Compl. 1, ECF 1. Plaintiffs argue this proposed
                                  16

                                  17   Class contains between 240 and 300 of the Defendant’s former employees. Mot. 6, Decl. of Scott

                                  18   Gunderson ¶ 4, ECF 55-2.

                                  19          On December 6, 2019, Plaintiffs filed the above titled action against the Defendant
                                  20   alleging violations of the WARN Acts. See Compl. The Federal WARN Act prohibits an
                                  21
                                       “employer [from ordering] a plant closing or mass layoff until the end of a 60-day period after the
                                  22
                                       employer serves written notice of such an order . . . to each affected employee . . ..” 29 U.S.C. §
                                  23
                                       2102. The California WARN Act similarly prohibits “[a]n employer [from ordering] a mass layoff
                                  24

                                  25   . . . or termination at a covered establishment unless, 60 days before the order takes effect, the

                                  26   employer gives written notice of the order to . . . [t]he employees of the covered establishment

                                  27   affected by the order. . ..” Cal. Labor Code § 1401. Plaintiffs filed an amended complaint on June
                                  28
                                       23, 2020, see Am. Compl., and Defendant filed its answer on July 7, 2020, see Answer.
                                                                                      2
                                             Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 3 of 15




                                        II.     LEGAL STANDARD
                                   1

                                   2            Federal Rule of Civil Procedure 23 governs class actions. “Before certifying a class, the

                                   3   trial court must conduct a rigorous analysis to determine whether the party seeking certification

                                   4   has met the prerequisites of Rule 23.” Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581, 588
                                   5
                                       (9th Cir. 2012) (internal quotation marks omitted). The burden is on the party seeking certification
                                   6
                                       to show, by a preponderance of the evidence, that the prerequisites to class certification have been
                                   7
                                       met. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349–50 (2011).
                                   8
                                                Certification under Rule 23 is a two-step process. The party seeking certification must first
                                   9

                                  10   satisfy the four threshold requirements of Rule 23(a): numerosity, commonality, typicality, and

                                  11   adequacy. Fed. R. Civ. P. 23(a). Specifically, Rule 23(a) requires a showing that:
                                  12                   (1) the class is so numerous that joinder of all members is
Northern District of California
 United States District Court




                                                       impracticable;
                                  13

                                  14                   (2) there are questions of law or fact common to the class;

                                  15                   (3) the claims or defenses of the representative parties are typical of
                                                       the claims or defenses of the class; and
                                  16

                                  17                   (4) the representative parties will fairly and adequately protect the
                                                       interests of the class.
                                  18   Id.

                                  19            The party seeking certification must then establish that one of the three grounds for
                                  20   certification applies under Rule 23(b). See Fed. R. Civ. P. 23(b). Under Rule 23(b)(3), a class
                                  21
                                       action may be maintained where:
                                  22
                                                       the court finds that the questions of law or fact common to class
                                  23                   members predominate over any questions affecting only individual
                                                       members, and that a class action is superior to other available methods
                                  24                   for fairly and efficiently adjudicating the controversy. The matters
                                  25                   pertinent to these findings include:

                                  26                           (A) the class members’ interests in individually controlling
                                                               the prosecution or defense of separate actions;
                                  27
                                                               (B) the extent and nature of any litigation concerning the
                                  28
                                                               controversy already begun by or against class members;
                                                                                        3
                                             Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 4 of 15




                                   1                            (C) the desirability or undesirability of concentrating the
                                   2                            litigation of the claims in the particular forum; and

                                   3                            (D) the likely difficulties in managing a class action.

                                   4   Id.
                                   5
                                                 A Rule 23(b)(3) class is appropriate “whenever the actual interests of the parties can be
                                   6
                                       served best by settling their differences in a single action.” Hanlon v. Chrysler Corp., 150 F.3d
                                   7
                                       1011, 1022 (9th Cir. 1998) (internal quotation marks omitted). “When common questions present
                                   8
                                       a significant aspect of the case and they can be resolved for all members of the class in a single
                                   9

                                  10   adjudication, there is clear justification for handling the dispute on a representative rather than on

                                  11   an individual basis.” Id. (citation and internal quotation marks omitted); accord Mazza, 666 F.3d
                                  12   at 589.
Northern District of California
 United States District Court




                                  13
                                                 In considering a motion for class certification, the substantive allegations of the complaint
                                  14
                                       are accepted as true, but “the court need not accept conclusory or generic allegations regarding the
                                  15
                                       suitability of the litigation for resolution through a class action.” Hanni v. Am. Airlines, Inc., No.
                                  16

                                  17   08-cv-00732-CW, 2010 WL 289297, at *8 (N.D. Cal. Jan. 15, 2010); see also Jordan v. Paul Fin.,

                                  18   LLC, 285 F.R.D. 435, 447 (N.D. Cal. 2012) (“[Courts] need not blindly rely on conclusory

                                  19   allegations which parrot Rule 23 requirements.” (citation and internal quotation marks omitted)).
                                  20   Accordingly, “the court may consider supplemental evidentiary submissions of the parties.”
                                  21
                                       Hanni, 2010 WL 289297, at *8 (citations omitted); see also Blackie v. Barrack, 524 F.2d 891, 901
                                  22
                                       n.17 (9th Cir. 1975).
                                  23
                                                 “A court’s class-certification analysis . . . may entail some overlap with the merits of the
                                  24

                                  25   plaintiff’s underlying claim.” Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455,

                                  26   465–66 (2013) (citation and internal quotation marks omitted). However, “Rule 23 grants courts

                                  27   no license to engage in free-ranging merits inquiries at the certification stage.” Id. at 466. “Merits
                                  28
                                       questions may be considered to the extent—but only to the extent—that they are relevant to
                                                                                      4
                                          Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 5 of 15




                                       determining whether the Rule 23 prerequisites for class certification are satisfied.” Id.
                                   1

                                   2   III.        DISCUSSION

                                   3               Plaintiffs seek certification of a single class defined as:

                                   4                       All former employees of Alta Devices, Inc. who worked at or reported
                                                           to the facility located at 545 Oakmead Pkwy, Sunnyvale, CA 94085
                                   5
                                                           (the “Facility”) until they were laid off, furloughed and/or terminated,
                                   6                       without cause on their part, on or about October 21, 2019, within
                                                           thirty days of that date or thereafter, as part of, or as the reasonably
                                   7                       expected consequence of, the mass layoff and/or plant closing
                                                           occurring on or about October 21, 2019, or thereafter, and who do not
                                   8                       file a timely request to opt-out of the class (the “Class”).
                                   9   See Mot. 10 (“Plaintiffs do not believe that subclasses will be required in this
                                  10   matter.”)

                                  11               Plaintiffs argue this group satisfies the requirements of Rule 23(a) and Rule 23(b)(3) and

                                  12   thus the Class should be certified. Fed. R. Civ. P. 23. Further, Plaintiffs note the WARN Acts
Northern District of California
 United States District Court




                                  13   explicitly contemplate class treatment of claims. See 29 U.S.C. § 2104(a)(5) (“A person seeking to
                                  14
                                       enforce such liability . . . may sue either for such person or for other persons similarly situated, or
                                  15
                                       both . . ..”) and Cal. Labor Code §§ 1400 – 1408 (“A person, including a local government or an
                                  16
                                       employee representative, seeking to establish liability against an employer, may bring a civil
                                  17

                                  18   action on behalf of the person, other persons similarly situated, or both, in any court of competent

                                  19   jurisdiction.”). Plaintiffs have submitted a memorandum and declarations of the individual named

                                  20   Plaintiffs and their attorneys in support of their motion. See, e.g., Mot., Decl. of Mary E. Olsen
                                  21   (“Olson Decl.”), ECF 55-9. Defendant submitted no response to Plaintiffs’ motion and presented
                                  22
                                       no evidence rebutting Plaintiffs’ declarations. The Court is persuaded by Plaintiffs’ declarations
                                  23
                                       and arguments, and so agrees that it is appropriate to certify this proposed Class under Rule
                                  24
                                       23(b)(3).
                                  25

                                  26          A.       Each of the Rule 23(a) Requirements is Satisfied.

                                  27               A named plaintiff bears the burden of demonstrating that a class meets the four

                                  28   requirements of Rule 23(a): (1) the class is so numerous that joinder of all members is
                                                                                               5
                                          Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 6 of 15




                                       impracticable; (2) there are questions of law or fact common to the class; (3) the claims or
                                   1

                                   2   defenses of the representative parties are typical of the claims or defenses of the class; and (4) the

                                   3   representative parties will fairly and adequately protect the interests of the class. See Zinser v.

                                   4   Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001), amended by, 273 F.3d 1266 (9th
                                   5
                                       Cir. 2001) (citing Doninger v. Pac. Nw. Bell, Inc., 564 F.2d 1304, 1309 (9th Cir. 1977)).
                                   6
                                                   i.   Numerosity
                                   7
                                              Rule 23(a)(1)’s numerosity requirement requires the size of the proposed class be “so
                                   8
                                       numerous that joinder of all the class members is impracticable.” Fed. R. Civ. P. 23(a)(1).
                                   9

                                  10   Impracticability is not impossibility, and instead refers only to the “difficulty or inconvenience of

                                  11   joining all members of the class.” Harris v. Palm Springs Alpine Estates, Inc., 329 F.2d 909, 913–
                                  12   14 (9th Cir. 1964) (citation and internal quotation marks omitted). However, there is no
Northern District of California
 United States District Court




                                  13
                                       established number or cut-off that establishes numerosity. See Fed. R. Civ. P. 23(a)(1). Federal
                                  14
                                       courts have certified class actions containing as few as fourteen members, and others have
                                  15
                                       suggested numerosity can be presumed when putative classes contain a certain number of
                                  16

                                  17   individuals. See, e.g., Litty v. Merrill Lynch & Co., No. CV 14-0425 PA, 2015 WL 4698475, at *3

                                  18   (C.D. Cal. Apr. 27, 2015) (“[N]umerosity is presumed where the plaintiff class contains forty or

                                  19   more members.”); Welling v. Alexy, 155 F.R.D. 654, 656 (N.D. Cal. 1994) (noting that courts have
                                  20   certified classes as small as 14 and have often certified classes with 50 to 60 members).
                                  21
                                              The Court concludes there is sufficient numerosity in this case. Plaintiffs allege that the
                                  22
                                       Defendant laid off between 240 and 300 employees when it closed the Facility, which is not
                                  23
                                       contested by Defendant. This is a much larger proposed class than the classes that have been
                                  24

                                  25   certified with as few as forty or fourteen members. Joinder of each of these affected individuals

                                  26   would be impracticable.

                                  27              ii.   Commonality
                                  28
                                              The commonality requirement of Rule 23(a)(2) is met where “the class members’ claims
                                                                                    6
                                          Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 7 of 15




                                       ‘depend upon a common contention’ such that ‘determination of its truth or falsity will resolve an
                                   1

                                   2   issue that is central to the validity of each [claim] with one stroke.’” Mazza, 666 F.3d at 588

                                   3   (internal citation omitted) (quoting Dukes, 564 U.S. at 350). Thus, a plaintiff seeking to certify a

                                   4   class must “demonstrate ‘the capacity of classwide proceedings to generate common answers’ to
                                   5
                                       common questions of law or fact that are ‘apt to drive the resolution of the litigation.’” Mazza, 666
                                   6
                                       F.3d at 588 (internal citation omitted) (quoting Dukes, 564 U.S. at 350). “[A] single significant
                                   7
                                       question of fact or law” can be sufficient to establish commonality. Dukes, 564 U.S. at 358. “The
                                   8
                                       commonality preconditions of Rule 23(a)(2) are less rigorous than the companion requirements of
                                   9

                                  10   Rule 23(b)(3).” Hanlon, 150 F.3d at 1019. The “existence of shared legal issues with divergent

                                  11   factual predicates is sufficient, as is a common core of salient facts coupled with disparate legal
                                  12   remedies within the class.” Id.
Northern District of California
 United States District Court




                                  13
                                              Plaintiffs have identified several issues common to the Class, including:
                                  14
                                              •    whether Defendant’s actions triggered the sixty-day notice requirement of the WARN
                                  15               Acts;
                                  16          •    whether statutory exceptions to the notice requirement apply;
                                  17          •    whether the Defendant failed to provide notice; and
                                  18
                                              •    whether Plaintiffs and the proposed Class suffered an employment loss.
                                  19
                                       Mot. 12.
                                  20
                                              Noting the permissive construction of Rule 23(a)(2), the Court finds that Rule 23(a)(2)’s
                                  21
                                       commonality requirement has been satisfied. See Arabian v. Sony Elecs., Inc., No. 05-CV-
                                  22

                                  23   1741WQHNLS, 2007 WL 627977, at *4 (S.D. Cal. Feb. 22, 2007) (assuming commonality

                                  24   requirement satisfied given permissive construction and lack of challenge by defendant).

                                  25              iii.   Typicality
                                  26          Rule 23(a)(3) requires that “the [legal] claims or defenses of the representative parties [be]
                                  27
                                       typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). Typicality is satisfied
                                  28
                                                                                          7
                                          Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 8 of 15




                                       “when each class member’s claim arises from the same course of events, and each class member
                                   1

                                   2   makes similar legal arguments to prove the defendants’ liability.” Rodriguez v. Hayes, 591 F.3d

                                   3   1105, 1122 (9th Cir. 2010) (citations omitted). “The test of typicality is whether other members

                                   4   have the same or similar injury, whether the action is based on conduct which is not unique to the
                                   5
                                       named plaintiffs, and whether other class members have been injured by the same course of
                                   6
                                       conduct.” Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1030 (9th Cir. 2012) (internal
                                   7
                                       quotation marks and citation omitted). “Under the rule’s permissive standards, representative
                                   8
                                       claims are ‘typical’ if they are reasonably co-extensive with those of absent class members.”
                                   9

                                  10   Hanlon, 150 F.3d at 1020. Class certification is inappropriate where a putative class representative

                                  11   is subject to unique defenses which threaten to become the focus of the litigation. See Hanon v.
                                  12   Dataprods. Corp., 976 F.2d 497, 509 (9th Cir. 1992).
Northern District of California
 United States District Court




                                  13
                                              Plaintiffs’ claims here are representative of the claims of the proposed Class. Plaintiffs
                                  14
                                       allege that Defendant violated the WARN Acts by closing the Facility and laying off Plaintiffs
                                  15
                                       without the requisite notice. See Am. Compl. Plaintiffs also allege Defendant violated the WARN
                                  16

                                  17   Acts when laying off their co-workers, who make up the proposed Class. See Am. Compl. And in

                                  18   its answer, Defendant asserts the “faltering company” and “unforeseeable business

                                  19   circumstances”, among other affirmative defenses, which are not specific to the putative
                                  20   representative Plaintiffs. See Answer 8-9. Few, if any, of Plaintiffs’ claims or Defendant’s
                                  21
                                       defenses present questions of law or fact unique to individual Plaintiffs or the proposed Class
                                  22
                                       members. If the putative Class members were to proceed in an action parallel to this action, they
                                  23
                                       would advance legal and remedial theories similar, if not identical, to those advanced by Plaintiffs.
                                  24

                                  25   The Court finds the typicality requirement satisfied.

                                  26
                                                 iv.    Adequacy
                                  27
                                              Rule 23(a)(4) requires that class representatives “fairly and adequately protect the interests
                                  28
                                                                                         8
                                          Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 9 of 15




                                       of the class,” not just their own. See Fed. R. Civ. P. 23(a)(4). “Determining whether the
                                   1

                                   2   representative parties adequately represent a class involves two inquiries: (1) whether the named

                                   3   plaintiff and his or her counsel have any conflicts of interest with other class members and (2)

                                   4   whether the named plaintiff and his or her counsel will act vigorously on behalf of the class.”
                                   5
                                       Calvert v. Red Robin Int’l, Inc., No. C 11–03026 WHA, 2012 WL 1668980, at *2 (N.D. Cal. May
                                   6
                                       11, 2012) (citing Lerwill v. Inflight Motion Pictures, Inc., 582 F.2d 507, 512 (9th Cir. 1978)).
                                   7
                                       These inquiries are guided by the principle that “a class representative sues, not for himself alone,
                                   8
                                       but as representative of a class comprising all who are similarly situated. The interests of all in the
                                   9

                                  10   redress of the wrongs are taken into his hands, dependent upon his diligence, wisdom and

                                  11   integrity.” Calvert, 2012 WL 1668980 at *2 (quoting Cohen v. Beneficial Indus. Loan Corp., 337
                                  12   U.S. 541, 549 (1949)).
Northern District of California
 United States District Court




                                  13
                                                 Plaintiffs and their counsel believe their interests are congruent with those of the proposed
                                  14
                                       Class. Mot. 13. Plaintiffs disclaim any knowledge of conflicting interests with or within the
                                  15
                                       proposed Class. Mot. 12. At this stage, it appears Plaintiffs’ claims are identical to those of the
                                  16

                                  17   proposed Class. Plaintiffs also contend that their attorneys have acted vigorously in pursuing these

                                  18   claims and will continue to do so, meaning the proposed Class’s interests will be just as

                                  19   adequately represented as Plaintiffs’ own interests. Mot. 14. No evidence has been produced to the
                                  20   contrary, and Plaintiffs have retained experienced lawyers who have previously handled similar
                                  21
                                       class-actions involving the WARN Acts. The Court finds Plaintiffs and their chosen counsel more
                                  22
                                       than adequate as representatives of the Class.
                                  23

                                  24        B.      Plaintiffs Have Met the Rule 23(b)(3) Requirements
                                  25
                                                 Having satisfied the Rule 23(a) requirements, a class must next “satisfy two conditions in
                                  26
                                       addition to the Rule 23(a) prerequisites: common questions must ‘predominate over any questions
                                  27
                                       affecting only individual members,’ and class resolution must be ‘superior to other available
                                  28
                                                                                           9
                                         Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 10 of 15




                                       methods for the fair and efficient adjudication of the controversy.’” Hanlon, 150 F.3d at 1022
                                   1

                                   2   (quoting Fed. R. Civ. P. 23(b)(3)). Plaintiffs have done so here.

                                   3          1. Predominance

                                   4          Rule 23(b)(3)’s “‘predominance inquiry’ is meant to ‘tes[t] whether proposed classes are
                                   5
                                       sufficiently cohesive to warrant adjudication by representation.’” Dukes, 564 U.S. at 376
                                   6
                                       (alteration in original) (quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997)).
                                   7
                                       Though common issues need not be “dispositive of the litigation,” see In re Lorazepam &
                                   8
                                       Clorazepate Antitrust Litig., 202 F.R.D. 12, 29 (D.D.C. 2001), they must “present a significant
                                   9

                                  10   aspect of the case [that] can be resolved for all members of the class in a single adjudication” so as

                                  11   to justify “handling the dispute on a representative rather than an individual basis.” Hanlon, 150
                                  12   F.3d at 1022. Courts must thus separate the issues subject to “generalized proof” from those
Northern District of California
 United States District Court




                                  13
                                       subject to “individualized proof” to determine whether the plaintiffs have satisfied the
                                  14
                                       predominance requirement. See In re Dynamic Random Access Memory (DRAM) Antitrust Litig.,
                                  15
                                       No. M 02-1486 PJH, 2006 WL 1530166, at *6 (N.D. Cal. June 5, 2006) (“Predominance requires
                                  16

                                  17   that the common issues be both numerically and qualitatively substantial in relation to the issues

                                  18   peculiar to individual class members.” (internal quotation omitted)). Whether the predominance

                                  19   requirement is satisfied in a particular case “turns on close scrutiny of the relationship between the
                                  20   common and individual issues.” In re Wells Fargo Home Mortg. Overtime Pay Litig., 571 F.3d
                                  21
                                       953, 958 (9th Cir. 2009) (internal citation omitted).
                                  22
                                              Plaintiffs argue, without objection, that issues of fact and law central to their claim are
                                  23
                                       shared amongst Plaintiffs and each member of the proposed Class. As previously noted, these
                                  24

                                  25   common issues include (1) whether Defendant’s actions triggered the sixty-day notice requirement

                                  26   of the WARN Acts; (2) whether statutory exceptions to the notice requirement apply; (3) whether

                                  27   Defendant failed to provide notice; and (4) whether Plaintiffs and the proposed Class suffered an
                                  28
                                       employment loss. Mot. 12. Issues (1) and (2) are primarily dependent on Defendant’s actions and
                                                                                       10
                                         Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 11 of 15




                                       are unlikely to require individualized proof specific to individual members of the proposed Class.
                                   1

                                   2   Defendants have not argued that common proof will be inadequate to resolve Issue (3), and the

                                   3   Court finds that common proof will resolve this question. Finally, Issue (4) is addressed by the

                                   4   definition of the proposed Class as it only includes former employees that worked at the Facility
                                   5
                                       until they were laid off, furloughed, or terminated as a consequence of the closure of the Facility.
                                   6
                                       Accordingly, the Court agrees that common questions predominate any questions facing
                                   7
                                       individual members of the proposed Class.
                                   8
                                              2. Superiority
                                   9

                                  10          In addition to the predominance inquiry, Rule 23(b) requires Plaintiffs to demonstrate “a

                                  11   class action is superior to other available methods for fairly and efficiently adjudicating the
                                  12   controversy.” Fed. R. Civ. P. 23(b)(3). Courts should consider the following factors in making this
Northern District of California
 United States District Court




                                  13
                                       determination:
                                  14
                                                        (A) the class members’ interests in individually controlling the
                                  15                        prosecution or defense of separate actions;
                                  16                    (B) the extent and nature of any litigation concerning the
                                  17                        controversy already begun by or against class members;

                                  18                    (C) the desirability or undesirability of concentrating the litigation
                                                            of the claims in the particular forum; and
                                  19
                                                        (D) the likely difficulties in managing a class action.
                                  20

                                  21   Fed. R. Civ. P. 23(b)(3).

                                  22          Plaintiffs note that no other related WARN Acts class claims have been filed against

                                  23   Defendant, Class members can be easily identified from Defendant’s employment records, and the
                                  24   forum is ideal for concentrating the litigation of the claims against Defendant. Mot. 15. Defendant
                                  25
                                       has made no argument to the contrary. Considering this, the Court agrees with Plaintiffs and finds
                                  26
                                       a class action to be the superior method of adjudication. As such, the Court finds the superiority
                                  27
                                       requirement met.
                                  28
                                                                                          11
                                         Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 12 of 15



                                              C.    Appointment of Lead Counsel
                                   1
                                              Federal Rule of Civil Procedure 23(g)(2) states that: “When one applicant seeks
                                   2

                                   3   appointment as class counsel, the court may appoint that applicant only if the applicant is adequate

                                   4   under Rule 23(g)(1) and (4). Fed. R. Civ. P. 23(g)(2). Rule 23(g)(1) requires the court to consider:
                                   5                  (i) the work counsel has done in identifying or investigating
                                   6                  potential claims in the action;

                                   7                  (ii) counsel’s experience in handling class actions, other complex
                                                      litigation, and the types of claims asserted in the action;
                                   8
                                                      (iii) counsel’s knowledge of the applicable law; and
                                   9

                                  10                  (iv) the resources that counsel will commit to representing the class.

                                  11   Fed. R. Civ. P. 23(g)(1). In addition, the Court “may consider any other matter pertinent to

                                  12   counsel’s ability to fairly and adequately represent the interests of the class.” Id. In addition to
Northern District of California
 United States District Court




                                  13   Rule 23(g)(1), Rule 23(g)(4) states that the duty of class counsel is to fairly and adequately
                                  14
                                       represent the interests of the class. Fed. R. Civ. P. 23(g)(4).
                                  15
                                              Plaintiffs have retained highly capable counsel with extensive experience in prosecuting
                                  16
                                       Federal WARN Act class actions. See Olsen Decl. ¶¶ 10–15. Accordingly, and without any
                                  17

                                  18   opposition, the Court finds that Lankenau & Miller, LLP, The Gardner Firm, P.C., and Cotchett,

                                  19   Pitre & McCarthy, LLP are adequate counsel under Rule 23(g)(1) and (4).

                                  20
                                              D.    Plaintiffs’ Proposed Class Notice Plan is Proper
                                  21
                                              Under Federal Rule of Civil Procedure 23(c)(2)(B), for any class certified under Rule
                                  22
                                       23(b)(3), the Court “must direct to class members the best notice that is practicable under the
                                  23
                                       circumstances, including individual notice to all members who can be identified through
                                  24
                                       reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B); Schneider v. Chipotle Mexican Grill, Inc., No. 16-
                                  25
                                       CV-02200-HSG, 2019 WL 1512265, at *2 (N.D. Cal. Apr. 8, 2019). “The notice may be by one or
                                  26
                                       more of the following: United States mail, electronic means, or other appropriate means.” Fed. R.
                                  27
                                       Civ. P. 23(c)(2)(B). The notice must clearly and concisely state:
                                  28
                                                                                          12
                                         Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 13 of 15




                                   1          (i) the nature of the action;

                                   2          (ii) the definition of the class certified;

                                   3          (iii) the class claims, issues, or defenses;

                                   4          (iv) that a class member may enter an appearance through an attorney if the member so

                                   5          desires;

                                   6          (v) that the court will exclude from the class any member who requests exclusion;

                                   7          (vi) the time and manner for requesting exclusion; and

                                   8          (vii) the binding effect of a class judgment on members under Rule 23(c)(3).

                                   9   Fed. R. Civ. P. 23(c)(2)(B); Schneider, 2019 WL 1512265, at *2. “The class must be notified of a

                                  10   proposed settlement in a manner that does not systematically leave any group without notice”

                                  11   Officers for Justice v. Civil Serv. Comm’n of City & Cnty. of San Francisco, 688 F.2d 615, 624

                                  12   (9th Cir. 1982). Individual notice must be sent to class members “whose names and addresses may
Northern District of California
 United States District Court




                                  13   be ascertained through reasonable effort.” Schneider, 2019 WL 1512265, at *2 (quoting Eisen v.

                                  14   Carlisle & Jacquelin, 417 U.S. 156, 173 (1974)).

                                  15          The Court has reviewed Plaintiffs’ proposed class notice and notice plan. Ex. 10, Proposed

                                  16   Class Notice, ECF 55-10. Plaintiffs’ proposed notice to the potential Class members clearly states

                                  17   the nature of the action, the definition of the class, and the claims and defenses of both Plaintiffs

                                  18   and Defendant. Id. Plaintiffs’ proposed notice further informs the potential Class member

                                  19   receiving notice that they may enter an appearance; they may be excluded from the Class by the

                                  20   Court upon request; the way in which they may request exclusion; and the binding effect of a

                                  21   judgment for or against the Class. Id. Accordingly, the Court approves the form and manner of

                                  22   notice to the Class as proposed by Plaintiffs via first class mail with prepaid postage to all

                                  23   members of the proposed Class.

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                             13
                                        Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 14 of 15




                                       IV.   ORDER
                                   1

                                   2         For the foregoing reasons, IT IS HEREBY ORDERED that:

                                   3         1.       Plaintiffs’ Motion for Class Certification of the Class is GRANTED.

                                   4
                                             2.       Plaintiffs’ Motion to appoint Plaintiffs Scott Gunderson, Daniel Patterson, Ben
                                   5
                                                      Lenail, Brendan Kayes, James Bustamante, Octavi Semonin, and Annett Suess
                                   6
                                                      as the class representatives is GRANTED.
                                   7
                                             3.       Lankenau & Miller, LLP, The Gardner Firm, P.C. and the Cotchett, Pitre &
                                   8
                                                      McCarthy, LLP are appointed as co-class counsel.
                                   9
                                             4.       Plaintiffs’ Motion for the Court’s approval of the form and manner of notice to
                                  10
                                                      the Class is GRANTED.
                                  11
                                             5.       No later than five business days following entry of this Order, Defendant shall
                                  12
Northern District of California




                                                      provide Class Counsel with an electronic spreadsheet containing the names and
 United States District Court




                                  13
                                                      last known addresses of the former employees encompassed by the Class as
                                  14
                                                      defined above (the “Class Spreadsheet”).
                                  15
                                             6.       Class Counsel shall mail the Notice, First Class postage prepaid, within ten
                                  16
                                                      business days of receiving the Class Spreadsheet, to the proposed members of
                                  17
                                                      the Class at their last known addresses as shown on the Class Spreadsheet.
                                  18
                                             7.       Class members who wish to opt-out of the Class in this matter must complete
                                  19
                                                      the opt-out form, included with the Class Notice (attached), and must sign and
                                  20
                                                      mail that optout form to The Gardner Firm, P.C., P.O. Box 3103; Mobile,
                                  21
                                                      Alabama 36652, Attn: Mary E. Olsen - so that it is received by Ms. Olsen by no
                                  22
                                                      later than thirty-five (35) days after the date on which the class notice was
                                  23
                                                      mailed. The date of the opt-out deadline shall be included in the Class Notice.
                                  24
                                                      All requests for exclusion received after that date will not be effective, and any
                                  25
                                                      person who sends a late request will be a member of the Class and will be
                                  26
                                                      bound in the same way and to the same extent as all other Class Members.
                                  27

                                  28
                                                                                    14
                                         Case 5:19-cv-08017-BLF Document 57 Filed 05/19/21 Page 15 of 15




                                   1         8.        Within five (5) business days after the last date on which a Class Member may

                                   2                   timely opt-out, Class Counsel shall serve and file a sworn statement listing the

                                   3                   names of any persons who have timely opted out of the Class.

                                   4

                                   5   Dated: May 19, 2021

                                   6                                                ______________________________________
                                                                                    BETH LABSON FREEMAN
                                   7                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     15
